 

Exhibit 10.2

NITROMED, INC.

Retention Agreement

THIS RETENTION AGREEMENT (the “Agreement”) by and between NitroMed, Inc., a
Delaware corporation (the “Company”), and Kenneth M. Bate (the “Employee”) is
made as of the date set forth below (the “Effective Date”).

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Employee
remaining in its employ, the Company agrees that the Employee shall receive the
severance benefits set forth in this Agreement in the event the Employee’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.1).


1.     KEY DEFINITIONS.

As used herein, the following terms shall have the following respective
meanings:


1.1           “CHANGE IN CONTROL” MEANS AN EVENT OR OCCURRENCE SET FORTH IN ANY
ONE OR MORE OF SUBSECTIONS (A) THROUGH (D) BELOW (INCLUDING AN EVENT OR
OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE OF SUCH SUBSECTIONS
BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION):

(A)           THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP OF ANY
CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH ACQUISITION, SUCH PERSON
BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) 50% OR MORE OF EITHER (X) THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (Y) THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SUBSECTION (A), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL: (I) ANY
ACQUISITION DIRECTLY FROM THE COMPANY (EXCLUDING AN ACQUISITION PURSUANT TO THE
EXERCISE, CONVERSION OR EXCHANGE OF ANY SECURITY EXERCISABLE FOR, CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMMON STOCK OR VOTING SECURITIES OF THE COMPANY,
UNLESS THE PERSON


--------------------------------------------------------------------------------


 

EXERCISING, CONVERTING OR EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY
DIRECTLY FROM THE COMPANY OR AN UNDERWRITER OR AGENT OF THE COMPANY), (II) ANY
ACQUISITION BY THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION
CONTROLLED BY THE COMPANY, OR (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT
TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (I) AND (II) OF SUBSECTION (C) OF
THIS SECTION 1.1; OR

(B)           SUCH TIME AS THE CONTINUING DIRECTORS (AS DEFINED BELOW) DO NOT
CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE BOARD OF DIRECTORS OF
A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM “CONTINUING DIRECTOR”
MEANS AT ANY DATE A MEMBER OF THE BOARD (I) WHO WAS A MEMBER OF THE BOARD ON THE
DATE OF THE EXECUTION OF THIS AGREEMENT OR (II) WHO WAS NOMINATED OR ELECTED
SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE DIRECTORS WHO WERE
CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR ELECTION OR WHOSE
ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION; PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM THIS CLAUSE (II)
ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A RESULT OF AN
ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF
DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS, BY
OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

(C)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR STATUTORY SHARE EXCHANGE INVOLVING THE COMPANY OR A SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY IN
ONE OR A SERIES OF TRANSACTIONS (A “BUSINESS COMBINATION”), UNLESS, IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION, EACH OF THE FOLLOWING TWO CONDITIONS IS
SATISFIED: (I) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING
SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS,
RESPECTIVELY, OF THE RESULTING OR ACQUIRING CORPORATION IN SUCH BUSINESS
COMBINATION (WHICH SHALL INCLUDE, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) (SUCH
RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS THE “ACQUIRING
CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING COMPANY
COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, RESPECTIVELY; AND (II)
NO PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) MAINTAINED OR
SPONSORED BY THE COMPANY OR BY THE ACQUIRING CORPORATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON
STOCK OF THE ACQUIRING CORPORATION, OR OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION); OR

(D)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

2


--------------------------------------------------------------------------------


 


1.2           “CHANGE IN CONTROL DATE” MEANS THE FIRST DATE DURING THE TERM (AS
DEFINED IN SECTION 2) ON WHICH A CHANGE IN CONTROL OCCURS.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF (A) A CHANGE IN CONTROL OCCURS,
(B) THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE DATE
ON WHICH THE CHANGE IN CONTROL OCCURS, AND (C) IT IS REASONABLY DEMONSTRATED BY
THE EMPLOYEE THAT SUCH TERMINATION OF EMPLOYMENT (I) WAS AT THE REQUEST OF A
THIRD PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN
CONTROL OR (II) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION OF A
CHANGE IN CONTROL, THEN FOR ALL PURPOSES OF THIS AGREEMENT THE “CHANGE IN
CONTROL DATE” SHALL MEAN THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


1.3           “CAUSE” MEANS:

(A)           THE EMPLOYEE’S CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS
REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY FAILURE AFTER THE EMPLOYEE
GIVES WRITTEN NOTICE OF TERMINATION FOR GOOD REASON), WHICH FAILURE IS NOT CURED
WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS RECEIVED BY
THE EMPLOYEE FROM THE BOARD OF DIRECTORS OF THE COMPANY WHICH SPECIFICALLY
IDENTIFIES THE MANNER IN WHICH THE BOARD OF DIRECTORS BELIEVES THE EMPLOYEE HAS
NOT SUBSTANTIALLY PERFORMED THE EMPLOYEE’S DUTIES; OR

(B)           THE EMPLOYEE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT WHICH IS MATERIALLY INJURIOUS TO THE COMPANY.


1.4           “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT THE EMPLOYEE’S WRITTEN
CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH IN CLAUSES (A) THROUGH
(F) BELOW.  NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH EVENT OR CIRCUMSTANCE,
SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD REASON IF, PRIOR TO THE
DATE OF TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION (EACH AS DEFINED IN
SECTION 3.2(A)) GIVEN BY THE EMPLOYEE IN RESPECT THEREOF, SUCH EVENT OR
CIRCUMSTANCE HAS BEEN FULLY CORRECTED AND THE EMPLOYEE HAS BEEN REASONABLY
COMPENSATED FOR ANY LOSSES OR DAMAGES RESULTING THEREFROM (PROVIDED THAT SUCH
RIGHT OF CORRECTION BY THE COMPANY SHALL ONLY APPLY TO THE FIRST NOTICE OF
TERMINATION FOR GOOD REASON GIVEN BY THE EMPLOYEE).

(A)           THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES WHICH RESULT IN A
MATERIAL DIMINUTION OF THE EMPLOYEE’S POSITION (INCLUDING STATUS, OFFICES,
TITLES AND REPORTING REQUIREMENTS), AUTHORITY OR RESPONSIBILITIES IN EFFECT
IMMEDIATELY PRIOR TO THE EARLIEST TO OCCUR OF (I) THE CHANGE IN CONTROL DATE,
(II) THE DATE OF THE EXECUTION BY THE COMPANY OF THE INITIAL WRITTEN AGREEMENT
OR INSTRUMENT PROVIDING FOR THE CHANGE IN CONTROL OR (III) THE DATE OF THE
ADOPTION BY THE BOARD OF DIRECTORS OF A RESOLUTION PROVIDING FOR THE CHANGE IN
CONTROL (WITH THE EARLIEST TO OCCUR OF SUCH DATES REFERRED TO HEREIN AS THE
“MEASUREMENT DATE”);

(B)           A MATERIAL REDUCTION IN THE EMPLOYEE’S ANNUAL BASE SALARY AS IN
EFFECT ON THE MEASUREMENT DATE OR AS THE SAME WAS OR MAY BE INCREASED THEREAFTER
FROM TIME TO TIME;

(C)           THE FAILURE BY THE COMPANY TO (I) CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION OR BENEFIT PLAN OR PROGRAM (INCLUDING WITHOUT LIMITATION ANY LIFE
INSURANCE,

3


--------------------------------------------------------------------------------


 

MEDICAL, HEALTH AND ACCIDENT OR DISABILITY PLAN AND ANY VACATION OR AUTOMOBILE
PROGRAM OR POLICY) (A “BENEFIT PLAN”) IN WHICH THE EMPLOYEE PARTICIPATES OR
WHICH IS APPLICABLE TO THE EMPLOYEE IMMEDIATELY PRIOR TO THE MEASUREMENT DATE,
UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR
ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN OR PROGRAM OR (II)
CONTINUE THE EMPLOYEE’S PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR
ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE, BOTH IN TERMS OF THE
AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF THE EMPLOYEE’S PARTICIPATION
RELATIVE TO OTHER PARTICIPANTS, THAN THE BASIS EXISTING IMMEDIATELY PRIOR TO THE
MEASUREMENT DATE;

(D)           A CHANGE BY THE COMPANY IN THE LOCATION AT WHICH THE EMPLOYEE
PERFORMS HIS PRINCIPAL DUTIES FOR THE COMPANY TO A NEW LOCATION THAT IS MORE
THAN 50 MILES FROM THE LOCATION AT WHICH THE EMPLOYEE PERFORMED HIS PRINCIPAL
DUTIES FOR THE COMPANY IMMEDIATELY PRIOR TO THE MEASUREMENT DATE; OR A
REQUIREMENT BY THE COMPANY THAT THE EMPLOYEE TRAVEL ON COMPANY BUSINESS TO A
SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE MEASUREMENT
DATE;

(E)           THE FAILURE OF THE COMPANY TO OBTAIN THE AGREEMENT FROM ANY
SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT, AS
REQUIRED BY SECTION 5.1; OR

(F)            ANY MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT WITH THE
EMPLOYEE.

The Employee’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.


1.5           “DISABILITY” MEANS THE EMPLOYEE’S ABSENCE FROM THE FULL-TIME
PERFORMANCE OF THE EMPLOYEE’S DUTIES WITH THE COMPANY FOR 180 CONSECUTIVE
CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH
IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY
OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S LEGAL
REPRESENTATIVE.


1.6           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.     TERM OF AGREEMENT.  THIS AGREEMENT, AND ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL TAKE EFFECT UPON THE EFFECTIVE DATE AND SHALL EXPIRE
UPON THE FIRST TO OCCUR OF (A) THE EXPIRATION OF THE TERM (AS DEFINED BELOW) IF
A CHANGE IN CONTROL HAS NOT OCCURRED DURING THE TERM, (B) THE TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY PRIOR TO THE CHANGE IN CONTROL DATE,
(C) THE DATE 12 MONTHS AFTER THE CHANGE IN CONTROL DATE, IF THE EMPLOYEE IS
STILL EMPLOYED BY THE COMPANY AS OF SUCH LATER DATE, OR (D) THE FULFILLMENT BY
THE COMPANY OF ALL OF ITS OBLIGATIONS UNDER SECTIONS 4 AND 5.2 IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 12 MONTHS FOLLOWING THE CHANGE IN
CONTROL DATE.  “TERM” SHALL MEAN THE PERIOD COMMENCING AS OF THE EFFECTIVE DATE
AND CONTINUING IN EFFECT THROUGH DECEMBER 31, 2008; PROVIDED, HOWEVER, THAT
COMMENCING ON JANUARY 1, 2009 AND EACH JANUARY 1 THEREAFTER, THE TERM SHALL BE
AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR UNLESS, NOT LATER THAN 90 DAYS
PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM (OR ANY EXTENSION THEREOF), THE
COMPANY SHALL HAVE GIVEN THE EMPLOYEE WRITTEN NOTICE THAT THE TERM WILL NOT BE
EXTENDED.

4


--------------------------------------------------------------------------------


 


3.     EMPLOYMENT STATUS; TERMINATION FOLLOWING CHANGE IN CONTROL.


3.1           NOT AN EMPLOYMENT CONTRACT.  THE EMPLOYEE ACKNOWLEDGES THAT THIS
AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE ON THE COMPANY
ANY OBLIGATION TO RETAIN THE EMPLOYEE AS AN EMPLOYEE AND THAT THIS AGREEMENT
DOES NOT PREVENT THE EMPLOYEE FROM TERMINATING EMPLOYMENT AT ANY TIME.  IF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON AND
SUBSEQUENTLY A CHANGE IN CONTROL SHALL OCCUR, THE EMPLOYEE SHALL NOT BE ENTITLED
TO ANY BENEFITS HEREUNDER EXCEPT AS OTHERWISE PROVIDED PURSUANT TO SECTION 1.2.


3.2           TERMINATION OF EMPLOYMENT.

(A)           IF THE CHANGE IN CONTROL DATE OCCURS DURING THE TERM, ANY
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR BY THE EMPLOYEE
WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE (OTHER THAN DUE TO THE
DEATH OF THE EMPLOYEE) SHALL BE COMMUNICATED BY A WRITTEN NOTICE TO THE OTHER
PARTY HERETO (THE “NOTICE OF TERMINATION”), GIVEN IN ACCORDANCE WITH SECTION 6. 
ANY NOTICE OF TERMINATION SHALL: (I) INDICATE THE SPECIFIC TERMINATION PROVISION
(IF ANY) OF THIS AGREEMENT RELIED UPON BY THE PARTY GIVING SUCH NOTICE, (II) TO
THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE DATE OF
TERMINATION (AS DEFINED BELOW).  THE EFFECTIVE DATE OF AN EMPLOYMENT TERMINATION
(THE “DATE OF TERMINATION”) SHALL BE THE CLOSE OF BUSINESS ON THE DATE SPECIFIED
IN THE NOTICE OF TERMINATION (WHICH DATE MAY NOT BE LESS THAN 15 DAYS OR MORE
THAN 120 DAYS AFTER THE DATE OF DELIVERY OF SUCH NOTICE OF TERMINATION), IN THE
CASE OF A TERMINATION OTHER THAN ONE DUE TO THE EMPLOYEE’S DEATH, OR THE DATE OF
THE EMPLOYEE’S DEATH, AS THE CASE MAY BE.

(B)           THE FAILURE BY THE EMPLOYEE OR THE COMPANY TO SET FORTH IN THE
NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE OR THE COMPANY,
RESPECTIVELY, HEREUNDER OR PRECLUDE THE EMPLOYEE OR THE COMPANY, RESPECTIVELY,
FROM ASSERTING ANY SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE EMPLOYEE’S OR THE
COMPANY’S RIGHTS HEREUNDER.

(C)           ANY NOTICE OF TERMINATION FOR CAUSE GIVEN BY THE COMPANY MUST BE
GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR CIRCUMSTANCE(S) WHICH
CONSTITUTE(S) CAUSE.

(D)           ANY NOTICE OF TERMINATION FOR GOOD REASON GIVEN BY THE EMPLOYEE
MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR
CIRCUMSTANCE(S) WHICH CONSTITUTE(S) GOOD REASON.


4.     BENEFITS TO EMPLOYEE.


4.1           STOCK ACCELERATION.  IF THE CHANGE IN CONTROL DATE OCCURS DURING
THE TERM AND THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 12
MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, 100% OF THE THEN OUTSTANDING AND
UNEXERCISABLE OPTIONS TO PURCHASE SHARES OF COMMON STOCK OF THE COMPANY HELD BY
THE EMPLOYEE SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL.  NOTWITHSTANDING THE
FOREGOING, COMPANY ACKNOWLEDGES AND AGREES THAT,

5


--------------------------------------------------------------------------------



 


SOLELY WITH RESPECT TO THAT CERTAIN OPTION AWARD TO PURCHASE 500,000 SHARES OF
THE COMPANY’S COMMON STOCK GRANTED TO EMPLOYEE ON MARCH 20, 2006 (THE “OPTION
DATE”), (A) 180,000 OF WHICH SUCH SHARES VEST IN EQUAL INSTALLMENTS DURING EACH
MONTH OF THE FIRST 12 MONTHS OF MR. BATE’S EMPLOYMENT AT NITROMED ON THE OPTION
DATE AND (B) 320,000 OF WHICH SUCH SHARES VEST IN EQUAL INSTALLMENTS DURING EACH
MONTH OF THE 36 MONTHS FOLLOWING THE FIRST ANNIVERSARY OF MR. BATE’S EMPLOYMENT
ON THE OPTION DATE, SUBJECT TO HIS CONTINUED EMPLOYMENT WITH NITROMED, (I) IF
THE CHANGE IN CONTROL DATE OCCURS ON OR PRIOR TO MARCH 20, 2007, ALL
THEN-UNVESTED SHARES DESCRIBED IN (A) ABOVE SHALL IMMEDIATELY ACCELERATE AND
BECOME FULLY EXERCISABLE ON THE CHANGE IN CONTROL DATE AND (II) IF THE CHANGE IN
CONTROL DATE OCCURS AFTER MARCH 20, 2007, ALL THEN-UNVESTED SHARES DESCRIBED IN
(B) ABOVE SHALL IMMEDIATELY ACCELERATE AND BECOME FULLY EXERCISABLE ON THE
CHANGE IN CONTROL DATE.


4.2           COMPENSATION.  IF THE CHANGE IN CONTROL DATE OCCURS DURING THE
TERM AND THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 12 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THE EMPLOYEE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS:

(A)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY (OTHER THAN FOR CAUSE,
DISABILITY OR DEATH) OR BY THE EMPLOYEE FOR GOOD REASON WITHIN 12 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THEN, SUBJECT TO SECTION 4.4 BELOW, THE
EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

(I)            THE COMPANY SHALL PAY TO THE EMPLOYEE IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION THE AGGREGATE OF THE FOLLOWING
AMOUNTS:

(1)           THE SUM OF (A) THE EMPLOYEE’S BASE SALARY THROUGH THE DATE OF
TERMINATION AND (B)  THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE
EMPLOYEE (TOGETHER WITH ANY ACCRUED INTEREST OR EARNINGS THEREON) AND ANY
ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT PREVIOUSLY PAID (THE SUM OF
THE AMOUNTS DESCRIBED IN CLAUSES (A) AND (B) SHALL BE HEREINAFTER REFERRED TO AS
THE “ACCRUED OBLIGATIONS”);

(2)           THE AMOUNT EQUAL TO (A) 1.0 MULTIPLIED BY (B) THE EMPLOYEE’S
HIGHEST ANNUAL BASE SALARY DURING THE TWO-YEAR PERIOD PRIOR TO THE CHANGE IN
CONTROL DATE (THE “HIGHEST BASE SALARY”); AND

(3)           THE AMOUNT EQUAL TO (A) THE THEN-CURRENT ANNUAL BONUS TARGET
PERCENTAGE FOR THE EMPLOYEE AT THE DATE OF TERMINATION, AS ESTABLISHED BY THE
COMPANY’S BOARD OF DIRECTORS OR COMPENSATION COMMITTEE THEREOF, MULTIPLIED BY
(B) THE HIGHEST BASE SALARY.

(II)           FOR 12 MONTHS AFTER THE DATE OF TERMINATION, OR SUCH LONGER
PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM,
PRACTICE OR POLICY, THE COMPANY SHALL CONTINUE TO PROVIDE BENEFITS TO THE
EMPLOYEE AND THE EMPLOYEE’S FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD HAVE BEEN
PROVIDED TO THEM IF THE EMPLOYEE’S EMPLOYMENT HAD NOT BEEN TERMINATED, IN
ACCORDANCE WITH THE APPLICABLE BENEFIT PLANS IN EFFECT ON THE MEASUREMENT DATE
OR, IF MORE FAVORABLE TO THE EMPLOYEE AND HIS FAMILY, IN EFFECT GENERALLY AT ANY
TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY; PROVIDED,
HOWEVER, THAT IF THE

6


--------------------------------------------------------------------------------


 

EMPLOYEE BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE A
PARTICULAR TYPE OF BENEFITS (E.G., HEALTH INSURANCE BENEFITS) FROM SUCH EMPLOYER
ON TERMS AT LEAST AS FAVORABLE TO THE EMPLOYEE AND HIS FAMILY AS THOSE BEING
PROVIDED BY THE COMPANY, THEN THE COMPANY SHALL NO LONGER BE REQUIRED TO PROVIDE
THOSE PARTICULAR BENEFITS TO THE EMPLOYEE AND HIS FAMILY;

(III)          TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EMPLOYEE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO
BE PAID OR PROVIDED OR WHICH THE EMPLOYEE IS ELIGIBLE TO RECEIVE FOLLOWING THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE,
CONTRACT OR AGREEMENT OF THE COMPANY AND ITS AFFILIATED COMPANIES (SUCH OTHER
AMOUNTS AND BENEFITS SHALL BE HEREINAFTER REFERRED TO AS THE “OTHER BENEFITS”);
AND

(IV)          FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT THE TIME OF
COMMENCEMENT OF BENEFITS) OF THE EMPLOYEE FOR RETIREE BENEFITS TO WHICH THE
EMPLOYEE IS ENTITLED, THE EMPLOYEE SHALL BE CONSIDERED TO HAVE REMAINED EMPLOYED
BY THE COMPANY UNTIL 12 MONTHS AFTER THE DATE OF TERMINATION.

(B)           RESIGNATION WITHOUT GOOD REASON; TERMINATION FOR DEATH OR
DISABILITY.  IF THE EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE
COMPANY WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, EXCLUDING A
TERMINATION FOR GOOD REASON, OR IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY REASON OF THE EMPLOYEE’S DEATH OR DISABILITY WITHIN 12 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE COMPANY SHALL (I) PAY THE
EMPLOYEE (OR HIS ESTATE, IF APPLICABLE), IN A LUMP SUM IN CASH WITHIN 30 DAYS
AFTER THE DATE OF TERMINATION, THE ACCRUED OBLIGATIONS AND (II) TIMELY PAY OR
PROVIDE TO THE EMPLOYEE THE OTHER BENEFITS.

(C)           TERMINATION FOR CAUSE.  IF THE COMPANY TERMINATES THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY FOR CAUSE WITHIN 12 MONTHS FOLLOWING THE CHANGE IN
CONTROL DATE, THEN THE COMPANY SHALL (I) PAY THE EMPLOYEE, IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE SUM OF (A) THE EMPLOYEE’S
ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION AND (B) THE AMOUNT OF ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EMPLOYEE, IN EACH CASE TO THE EXTENT NOT
PREVIOUSLY PAID, AND (II) TIMELY PAY OR PROVIDE TO THE EMPLOYEE THE OTHER
BENEFITS.


4.3           MITIGATION.  THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS SECTION 4 BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE. FURTHER, EXCEPT AS PROVIDED IN SECTION
4.2(A)(II), THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS SECTION 4
SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EMPLOYEE AS A RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET AGAINST ANY
AMOUNT CLAIMED TO BE OWED BY THE EMPLOYEE TO THE COMPANY OR OTHERWISE.


4.4           SECTION 409A OF THE CODE.  TO THE EXTENT THAT ANY AMOUNT TO BE
PAID OR PROVIDED TO EMPLOYEE IN CONNECTION WITH A SEPARATION FROM SERVICE
PURSUANT TO THIS AGREEMENT IS SUBJECT TO SECTION 409A OF THE CODE AND AT THE
TIME OF THE SEPARATION FROM SERVICE THE EMPLOYEE IS CONSIDERED A SPECIFIED
EMPLOYEE WITHIN THE MEANING OF SECTION 409A OF THE CODE, THEN SUCH PAYMENT SHALL
NOT BE MADE UNTIL THE DATE (THE “PAYMENT DATE”) THAT IS 6 MONTHS AND 1 DAY AFTER

7


--------------------------------------------------------------------------------



 


SUCH SEPARATION FROM SERVICE (THE “SIX MONTH PERIOD”).  ALL AMOUNTS WHICH WOULD
HAVE BEEN PAID DURING SUCH SIX MONTH PERIOD WILL BE PAID IN A LUMP SUM ON SUCH
PAYMENT DATE.


5.     SUCCESSORS.


5.1           SUCCESSOR TO COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO THE SAME EXTENT THAT THE COMPANY
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE
OF THE COMPANY TO OBTAIN AN ASSUMPTION OF THIS AGREEMENT AT OR PRIOR TO THE
EFFECTIVENESS OF ANY SUCCESSION SHALL CONSTITUTE GOOD REASON IF THE EMPLOYEE
ELECTS TO TERMINATE EMPLOYMENT, EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE
FOREGOING, THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE
DEEMED THE DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN
THE COMPANY AS DEFINED ABOVE AND ANY SUCCESSOR TO ITS BUSINESS OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT, BY OPERATION OF
LAW OR OTHERWISE.


5.2           SUCCESSOR TO EMPLOYEE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EMPLOYEE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO
THE EMPLOYEE OR HIS FAMILY HEREUNDER IF THE EMPLOYEE HAD CONTINUED TO LIVE, ALL
SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR
ADMINISTRATORS OF THE EMPLOYEE’S ESTATE.


6.     NOTICE.  ALL NOTICES, INSTRUCTIONS AND OTHER COMMUNICATIONS GIVEN
HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING.  ANY SUCH NOTICE,
INSTRUCTION OR COMMUNICATION SHALL BE SENT EITHER (I) BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) PREPAID VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO THE COMPANY, AT
125 SPRING STREET, LEXINGTON, MA 02421-7801, ATTENTION:  SECRETARY, WITH A COPY
TO STEVEN D. SINGER, ESQ., WILMER CUTLER PICKERING HALE AND DORR LLP, 60 STATE
STREET, BOSTON, MA 02109, AND TO THE EMPLOYEE AT THE EMPLOYEE’S ADDRESS
INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT (OR TO SUCH OTHER ADDRESS AS
EITHER THE COMPANY OR THE EMPLOYEE MAY HAVE FURNISHED TO THE OTHER IN WRITING IN
ACCORDANCE HEREWITH).  ANY SUCH NOTICE, INSTRUCTION OR COMMUNICATION SHALL BE
DEEMED TO HAVE BEEN DELIVERED FIVE BUSINESS DAYS AFTER IT IS SENT BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE BUSINESS
DAY AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE.
EITHER PARTY MAY GIVE ANY NOTICE, INSTRUCTION OR OTHER COMMUNICATION HEREUNDER
USING ANY OTHER MEANS, BUT NO SUCH NOTICE, INSTRUCTION OR OTHER COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN DULY DELIVERED UNLESS AND UNTIL IT ACTUALLY IS
RECEIVED BY THE PARTY FOR WHOM IT IS INTENDED.


7.     MISCELLANEOUS.


7.1           EMPLOYMENT BY SUBSIDIARY.  FOR PURPOSES OF THIS AGREEMENT, THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL NOT BE DEEMED TO HAVE TERMINATED
SOLELY AS A RESULT OF THE EMPLOYEE CONTINUING TO BE EMPLOYED BY A WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY.

8


--------------------------------------------------------------------------------


 


7.2           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


7.3           INJUNCTIVE RELIEF.  THE COMPANY AND THE EMPLOYEE AGREE THAT ANY
BREACH OF THIS AGREEMENT BY THE COMPANY IS LIKELY TO CAUSE THE EMPLOYEE
SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE EVENT OF ANY SUCH
BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE AVAILABLE, THE EMPLOYEE
SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF.


7.4           GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


7.5           WAIVERS.  NO WAIVER BY THE EMPLOYEE AT ANY TIME OF ANY BREACH OF,
OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE PERFORMED BY THE
COMPANY SHALL BE DEEMED A WAIVER OF THAT OR ANY OTHER PROVISION AT ANY
SUBSEQUENT TIME.


7.6           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


7.7           TAX WITHHOLDING.  ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE
PAID NET OF ANY APPLICABLE TAX WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR
LOCAL LAW.


7.8           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND
SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS,
COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY
OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN RESPECT OF THE
SUBJECT MATTER CONTAINED HEREIN; AND ANY PRIOR AGREEMENT OF THE PARTIES HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY TERMINATED AND
CANCELLED.  FOR THE AVOIDANCE OF DOUBT, THIS AGREEMENT PROVIDES FOR THE PAYMENT
OF BENEFITS TO THE EMPLOYEE, IF ANY, SOLELY IN THE EVENT OF A CHANGE OF CONTROL
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THIS AGREEMENT DOES NOT PROVIDE
FOR THE PAYMENT OF BENEFITS TO THE EMPLOYEE IN THE EVENT OF TERMINATION OTHER
THAN IN CONNECTION WITH A CHANGE OF CONTROL IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  ACCORDINGLY, IN NO EVENT WILL THE EMPLOYEE BE ENTITLED TO PAYMENTS
PURSUANT TO BOTH SECTION 4.2 OF THIS AGREEMENT AND ANY OTHER SEVERANCE
AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS
OR WARRANTIES, WHETHER ORAL OR WRITTEN, MADE BY ANY OFFICER, EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY, INCLUDING WITHOUT LIMITATION EITHER (X) IN THAT
CERTAIN SEVERANCE AGREEMENT BETWEEN THE COMPANY AND EMPLOYEE DATED EVEN HEREWITH
OR (Y) IN THAT CERTAIN EXECUTIVE SEVERANCE BENEFIT PLAN DATED MARCH 20, 2006
(THE “SEVERANCE PLAN”), AS SUCH SEVERANCE PLAN MAY BE SUPERCEDED, MODIFIED OR
AMENDED BY THE COMPANY.


7.9           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EMPLOYEE.


7.10         EMPLOYEE’S ACKNOWLEDGEMENTS.  THE EMPLOYEE ACKNOWLEDGES THAT HE:
(A) HAS READ THIS AGREEMENT; (B) HAS BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THE EMPLOYEE’S
OWN CHOICE OR HAS VOLUNTARILY

9


--------------------------------------------------------------------------------



 


DECLINED TO SEEK SUCH COUNSEL; (C) UNDERSTANDS THE TERMS AND CONSEQUENCES OF
THIS AGREEMENT; AND (D) UNDERSTANDS THAT THE LAW FIRM OF WILMER CUTLER PICKERING
HALE AND DORR LLP IS ACTING AS COUNSEL TO THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR
THE EMPLOYEE.

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

NITROMED, INC.

By: /s/ James G. Ham, III

Title: VP Finance & CFO

James G. Ham, III

KENNETH M. BATE

/s/ Kenneth M. Bate
Signature

Address:

33 Middle Street

Concord, MA 01742

___________________________________

Date:  January 23, 2007

11


--------------------------------------------------------------------------------